RADER, Circuit Judge,
dissenting.
My concerns with this case involve the proper role of the written description in patent examinations. At its inception, the patent’s written description gave the public notice of the scope of the invention. With the advent of peripheral claiming, claims took over that function. Thus, the sufficiency of a written description no longer had relevance to claim scope or validity, except to enlighten the meaning of claim terms.
In 1967, this court’s predecessor created a new written description doctrine to address a specific problem-to ensure a claim amended after the initial filing date of an application deserved the priority date of the original application. In re Ruschig, 54 C.C.P.A. 1551, 379 F.2d 990, 154 USPQ 118 (1967). Thus, the Court of Customs and Patent Appeals’ written description requirement policed priority, almost exclusively in cases involving chemical species. The Court of Customs and Patent Appeals did not create a free-standing validity test that supplanted enablement and obviousness.
In the present case, the PTO warps the questionable written description doctrine out of its context, using it to invalidate claim limitations to a simple mechanical device. Instead of its primary job of assessing patentability over prior art, the Board in this case took the “easy” way out: it speculated that one of skill in the art would not have deemed Mr. Jones’ original specification to show “possession” of the later claimed material.
The art in this case is simple-screws. Moreover, the tip of a screw can only have a limited number of shapes. The number of possible screw tip shapes is hardly similar to the problematic half million or more possibilities of chemical species within one genus at issue in other cases where written description has been applied. E.g., In re Ruschig, 379 F.2d at 993. Furthermore, the drawings in Mr. Jones’ application disclose two of the claimed shapes, a point and a hollowed point. Fig. 5; Fig. 6. The other two claimed shapes, a flat end and a hollowed flat end, are straightforward variations. How can the Board say with certainty that one of skill in the art would not consider Mr. Jones to have “possessed” such simple shape permutations in such a simple device? In fact, Mr. Jones himself submitted prior art in his brief to this court to show that screws and bolts with flat ends and hollowed flat ends are well known in this art. See, e.g., McGraw-Hill Book Co., Engineering Drawing of an American Standard Bolt 218 (6th ed. 1942); U.S. Patent No. 4,713,004 (issued Dec. 15, 1987).
Rather than conjecture about “possession” or what one of skill would under*830stand from the drawings and description, the Board could have easily rejected Mr. Jones’ invention for obviousness. In fact, in his brief, Mr. Jones admits that “the distal ends of [his] implants were not considered to be patentable features of [his] invention” and “the shape of the distal end is of little consequence.” Why should the Board conjecture about “possession” when the prior art indisputably discloses the limitation in question?
The second application of the written description requirement is even more farfetched. As the majority itself points out, there are only two possibilities for the shape of the end of a helical channel: it must be either open or closed. Mr. Jones’ written description discloses a channel “embedded throughout the thread[s].” Thus, he had “possession” of channels in the threading and thereby had possession of open and closed channels. Furthermore, the prior art submitted by Mr. Jones again shows both open and closed channels in screw threads were known in this art. See, e.g., U.S. Patent No. 5,205,745 (issued Apr. 27, 1993); IMTEC Dental Implant, available at http://www.imtec.com/mall/lobby2stage.asp. Why again conjecture about Mr. Jones’ choice of descriptive words when this claim limitation is so clearly obvious?
I conclude that the Board inappropriately applied the written description requirement to Mr. Jones’ invention instead of making a determination of whether his invention is obvious. Mr. Jones’ concessions alone compel an obviousness determination. I would vacate the Board’s decision to facilitate a proper determination of validity on remand.